Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 26, 27, 28, 23, 101, 41, 55-58, 104, 59, 60, 63, 73, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (20150224845).  Anderson et al. discloses, in figure 12-4, (claims 21 and 55) a hydraulic apparatus with a hydraulic actuator with an actuator housing 1-102 that at least partially defines a compression chamber 12-414 and an extension chamber 12-410, a pump 12-402, a compression-side accumulator 12-406 having a compression-side accumulator housing defining a first internal volume that is divided, by a first barrier (not numbered), into a first contained chamber (not numbered) and a first working chamber (not numbered), wherein the first working chamber is fluidically coupled to the pump 12-402 by a compression-side first flow path having an inherent first inertance, the first working chamber is fluidically coupled to the compression chamber 12-414 by a compression-side second flow path having an inherent second inertance, (claims 41, 101, 104, and 73) wherein the compression-side accumulator 12-406 is a type-2 accumulator. 


Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for show other hydraulic systems with noise reduction. 

Allowable Subject Matter
Claims 42, 43, 47, 102, and 103 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises an extension-side accumulator with an extension-side accumulator housing defining a second internal volume that is divided, by a second barrier, into a second contained chamber and a second working chamber, wherein the second working chamber is fluidically coupled to the pump via an extension-side 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745    
March 26, 2021